Citation Nr: 0100915	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  99-20 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the cervical spine.

2.  Entitlement to service connection for degenerative 
arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1959 to 
November 1965, and from June 1966 to September 1987, when he 
retired.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1999 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina 
which denied service connection for degenerative joint 
disease of the cervical spine and for degenerative joint 
disease of the lumbar spine.  A personal hearing was held 
before an RO hearing officer in May 2000, and a transcript of 
the hearing is of record. 

In a July 2000 rating decision, the RO granted an increased 
50 percent rating for service-connected post-traumatic stress 
disorder (PTSD).  As the veteran did not appeal this 
decision, the issue is not in appellate status and will not 
be addressed by the Board.  38 U.S.C.A. § 7105 (West 1991).

FINDINGS OF FACT

1.  Degenerative arthritis of the left elbow was demonstrated 
on x-ray examination in service.

2.  In July 1988, the RO granted service connection for 
degenerative arthritis of the left elbow.

3.  The service-connected degenerative arthritis now involves 
the cervical spine and lumbar spine in addition to the left 
elbow.

CONCLUSION OF LAW

Degenerative arthritis, currently involving the cervical and 
lumbar segments of the spine in addition to the left elbow, 
was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 and Supp. 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

During service in January 1985, an x-ray examination of the 
left elbow revealed degenerative arthritis.  In granting 
service connection for this disorder in a July 1988 rating 
action, the RO noted that the arthritic changes were found on 
x-ray examination of the left elbow in service on the date 
the veteran injured the elbow; that it would not be possible 
for traumatic arthritis as residuals of injury to be present 
on the same day the injury; and therefore the degenerative 
changes must have been present prior to the trauma.  A zero 
percent rating was assigned for "arthritis with history of 
bursitis of the left elbow and shoulder with no current 
clinical findings."  The zero percent rating was assigned 
under Diagnostic Code 5003.  Subsequent rating actions have 
reflected that service connection is in effect for bursitis 
of the right shoulder, evaluated as 20 percent disabling and 
bursitis of the left shoulder, also evaluated as 20 percent 
disabling, but reference to service connection being in 
effect for degenerative arthritis of the left elbow has been 
deleted.  

A June 1999 VA neurology note shows that the veteran was 
diagnosed with advanced degenerative disease of the lumbar 
spine and cervical spine.  The examiner noted that the 
veteran reported that he was a paratrooper, and opined that 
"... there is a possibility that this may be part of the cause 
of having a deterioration of the spine the way it is."  

At an October 1999 VA orthopedic examination, the veteran 
complained of low back pain with radiation to the lower 
extremities.  The examiner diagnosed a degenerative lumbar 
spine with possible lateral stenosis.  An X-ray study of the 
lumbosacral spine showed degenerative changes at L5-S1 with 
anterolisthesis.  It does not appear that the veteran's 
cervical spine was examined, and a cervical spine disability 
was not diagnosed.  

II.  Analysis

Service connection may be granted for disability due to 
disease or injury which is incurred in or aggravated by 
service.  Service connection may be granted for degenerative 
arthritis if it is manifest to a degree of 10 percent or more 
within the first post service year.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991 and Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309 (2000).

It is clear to the Board that in July 1988 the RO granted 
service connection for degenerative arthritis of the left 
elbow, as distinguished from traumatic arthritis of the left 
elbow, based on an in service x-ray of the left elbow.  That 
multiple joint variety of arthritis now also involves the 
cervical spine and lumbar spine.  The degenerative arthritis 
now also involving the cervical spine and lumbar spine 
developed during service.


ORDER

Service connection for degenerative arthritis of the cervical 
spine is granted.

Service connection for degenerative arthritis of the lumbar 
spine is granted.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


